DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 09/17/2021. Claims 1-20 are currently pending with claims 1, 5-8, and 10-11 amended and claims 12-20 new.
Response to Arguments
Applicant’s arguments, see the response, filed 09/17/2021, with respect to objections to the claims and 112(b) rejections have been fully considered and are persuasive.  The objections to the claims and 112(b) rejections of 06/17/2021 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 09/17/2021, with respect to the art rejections and design choice rejections, have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, page 7 of the response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case all the reconstruction is based on knowledge of the prior art within a level of understanding of one having ordinary skills in the art.
It is further disagreed that the prior art Wood fails to teach the limitations as amended in claim 1, and in response to further arguments on page 7-8 of the response, it is contended that the amended limitations are a matter of routine optimization as understood by one having ordinary skills in the art. The prior art Wood, in the first portions of paragraph [0031] and [0035], teaches that the porous portion may be disposed on a portion of the vane 21 to provide noise reduction. Thus it is obvious that the porous portion could be optimized to any portion of the vane to provide a certain optimized noise reduction, see rejection to follow.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… the chord of the outlet guide vane …" in line 4.  It is unclear if this limitation is being introduced and seems should read: --a chord of the outlet guide vane-- so as to provide proper antecedent basis and will be interpreted as such.
Claims 14-20 recites “… The aircraft engine of claim 12 …” but there is no prior establishment on an aircraft engine in claim 12. It seems these claims should be dependent upon claim 13.
Claims 2-12 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2009/0317238.
In Reference to Claim 13
Wood discloses an aircraft engine (Fig. 1: 10 and paragraph [0004]) comprising 
a fan (11), 
a duct (space spanned by 21) and 
an outlet guide vane (21), the outlet guide vane disposed in the duct downstream of the fan (Fig. 1) and comprising 
an aerofoil (Fig. 2: 52) having 
a leading edge (Fig. 2: 58 and left third of blade, see annotated Fig. 2) and 
a trailing edge (Fig. 2: 60 and right third of blade, see annotated Fig. 2), 
wherein at least part of the leading edge of the aerofoil is porous to provide a porous section to reduce noise generated by the aircraft engine (Fig. 2: portion 62, see also middle to end of paragraph [0035] and paragraph [0003], [0008] for noise reduction).

    PNG
    media_image1.png
    476
    975
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0317238 to Wood et al. (Wood) in view of Design Choice.
In Reference to Claim 1
Wood discloses an outlet guide vane (Fig. 2: 50) for an aircraft engine (Fig. 1: 10 and paragraph [0004]), comprising 
an aerofoil (Fig. 2: 52) having 
a leading edge (Fig. 2: 58 and left third of blade, see annotated Fig. 2) and 
a trailing edge (Fig. 2: 60 and right third of blade, see annotated Fig. 2),
wherein at least part of the leading edge of the outlet guide vane is porous to provide a porous section (Fig. 2: portion 62, see also middle to end of paragraph [0035]),
wherein the porous section (Fig. 2: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]), and 
wherein the porous section (Fig. 2: 62) starts proximate (see Fig. 2) a front of the leading edge (Fig. 2: 58 and left third of blade, see annotated Fig. 2) and extends chordwise backwards (Fig. 2: towards 60).
Wood does not explicitly teach the specific disposition of “… wherein the porous section extends over 5-25% of the chord of the outlet guide vane ...”
Regarding the claimed limitations “… wherein the porous section extends over 5-25% of the chord of the outlet guide vane ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Wood of the porous section being disposed on any portion of the guide vane), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood wherein the porous section extends over 5-25% of the chord of the outlet guide vane because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 4
Wood discloses an outlet guide vane according to claim 1, wherein the porous section (Fig. 3: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]). 
Wood does not explicitly teach the specific disposition of “… wherein the porous section is positioned only in a radially outer part of the leading edge ...”
Regarding the claimed limitations “… wherein the porous section is positioned only in a radially outer part of the leading edge ...”: Since applicant has not disclosed that having the porous section at this specific disposition solves any stated problem or is for any particular purpose above the fact that the porous section reduces noise and it appears that the porous section of Wood would perform equally well with disposition as claimed by applicant, it would have been an obvious matter of design choice to modify the porous section of Wood by utilizing the specific disposition as claimed for the purpose of reducing noise.
In Reference to Claim 5
Wood discloses an outlet guide vane according to claim 1, wherein the porous section (Fig. 3: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]). 
Wood does not explicitly teach the specific disposition “… wherein 10-30% of a radial extent of the leading edge is porous ...”
Regarding the claimed limitations “… wherein 10-30% of a radial extent of the leading edge is porous ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Wood), it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood wherein 10-30% of a radial extent of the leading edge is porous because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 6
Wood discloses an outlet guide vane according to claim 1, wherein the porous section (Fig. 3: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]). 
Wood does not explicitly teach the specific disposition “… wherein the porous section extends over 5-15% of the chord of the outlet guide vane ...”
Regarding the claimed limitations “… wherein the porous section extends over 5-15% of the chord of the outlet guide vane ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Wood), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood wherein the porous section extends over 5-15% of the chord of the outlet guide vane because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 7
Wood discloses an outlet guide vane according to claim 1, wherein the porous section (Fig. 3: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]).
Wood does not explicitly teach the specific disposition “… wherein the porous section is in an outer half of the outlet guide vane's radial extent …”
Regarding the claimed limitations “… wherein the porous section is in an outer half of the outlet guide vane's radial extent ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Wood), it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood wherein the porous section is in an outer half of the outlet guide vane's radial extent because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 8
Wood discloses an outlet guide vane according to claim 1, wherein the porous section (Fig. 3: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]). 
Wood does not explicitly teach the specific disposition “… wherein the porous section is 5-20% of a total chordal extent of the outlet guide vane in a front third of the outlet guide vane …”
Regarding the claimed limitations “… wherein the porous section is 5-20% of a total chordal extent of the outlet guide vane in a front third of the outlet guide vane ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Wood), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood wherein the porous section is 5-20% of a total chordal extent of the outlet guide vane in a front third of the outlet guide vane because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 9
Wood discloses an outlet guide vane according to claim 1, wherein the porosity is from 50% to 90% (paragraph [0035]: as overlapping the range of 75-95%).
In Reference to Claim 10
Wood discloses a turbofan engine (Fig. 1: 10, see also end paragraph of [0026]) comprising the outlet guide vane (Fig. 2: 50) according to claim 1.
In Reference to Claim 11

In Reference to Claim 12
Wood discloses an outlet guide vane according to claim 1, wherein the porous section (Fig. 3: 62) begins at the front of the leading edge (as routine optimizable, see design optimization in claim 1 above).
In Reference to Claim 14
Wood discloses the aircraft engine of claim 12, •wherein the porous section (Fig. 2: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]).
Wood does not explicitly teach the specific disposition of “… wherein the porous section extends over 5-25% of a chord of the outlet guide vane …”
Regarding the claimed limitations “… wherein the porous section extends over 5-25% of the chord of the outlet guide vane ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Wood of the porous section being disposed on any portion of the guide vane), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood wherein the porous section extends over 5-25% of the chord of the outlet guide vane because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 15
Wood discloses the aircraft engine of claim 12, wherein the porous section (Fig. 2: 62) starts proximate (see Fig. 2) a front of the leading edge (Fig. 2: 58 and left third of blade, see annotated Fig. 2) and extends chordwise backwards (Fig. 2: towards 60).
In Reference to Claim 16

Wood does not explicitly teach the specific disposition of “… wherein the porous section is positioned only in a radially outer part of the leading edge ...”
Regarding the claimed limitations “… wherein the porous section is positioned only in a radially outer part of the leading edge ...”: Since applicant has not disclosed that having the porous section at this specific disposition solves any stated problem or is for any particular purpose above the fact that the porous section reduces noise and it appears that the porous section of Wood would perform equally well with disposition as claimed by applicant, it would have been an obvious matter of design choice to modify the porous section of Wood by utilizing the specific disposition as claimed for the purpose of reducing noise.
In Reference to Claim 18
Wood discloses the aircraft engine of claim 12, wherein the porous section (Fig. 3: 62) may be disposed on a portion of the outlet guide vane (Fig. 1: 21, see start of paragraph [0031] and start of paragraph [0035]).
Wood does not explicitly teach the specific disposition “… wherein the porous section is in an outer half of a radial extent of the aerofoil …”
Regarding the claimed limitations “… wherein the porous section is in an outer half of a radial extent of the aerofoil ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Wood), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood wherein the porous section is in an outer half of a radial extent of the aerofoil because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 19
.

Claims 2-3, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0317238 to Wood et al. (Wood) in view of US Patent 7,334,998 to Jones et al. (Jones).
In Reference to Claim 2
Wood discloses the outlet guide vane according to claim 1, wherein porosity may be varied to facilitate absorption of different acoustic wavelength (paragraph [0044]). 
Wood does not explicitly teach “… wherein the leading edge comprises an inner layer and an outer layer, wherein the outer layer has a lower porosity than the inner layer …”
Jones is also related to a porous section (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches the porous section comprising an inner layer (230) and outer layer (200), wherein the outer layer has a lower porosity (Fig. 3: 200, having smaller pore size) than the inner layer (Fig. 3: 230, having larger pore size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Wood wherein the leading edge comprises an inner and an outer porous layer and having different porosity as taught by Jones, so as to configure the layers to reduce noise over range of noise frequencies (Jones: col 2, 46-53), which is also noted by Wood (Wood: end of paragraph [0044]).
In Reference to Claim 3
Wood, as modified by Jones, discloses the outlet guide vane according to claim 2, wherein the leading edge further comprises a varied configuration of porosity between different length scales and to tailor to different sound waves (Wood: paragraph [0044]) but does not explicitly teach “… at least one intermediate layer between the outer layer and the inner layer …” Notably, Jones also similarly teaches variance of the porosity to attenuate predetermined noise (Jones: col 4, ll 20-23).
Regarding the claimed limitations “… at least one intermediate layer between the outer layer and the inner layer …”: it has been held that “[W]here the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood such that there is at least one intermediate layer between the outer layer and the inner layer because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 17
Wood discloses the aircraft engine of claim 12, wherein porosity may be varied to facilitate absorption of different acoustic wavelength (paragraph [0044]).
Wood does not explicitly teach “… wherein the leading edge of the aerofoil comprises an inner layer and an outer layer, and wherein the outer layer has a lower porosity than the inner layer ...”
Jones is also related to a porous section (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches the porous section comprising an inner layer (230) and outer layer (200), wherein the outer layer has a lower porosity (Fig. 3: 200, having smaller pore size) than the inner layer (Fig. 3: 230, having larger pore size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Wood wherein the leading edge of the aerofoil comprises an inner and an outer porous layer and having different porosity as taught by Jones, so as to configure the layers to reduce noise over range of noise frequencies (Jones: col 2, 46-53), which is also noted by Wood (Wood: end of paragraph [0044]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0317238 to Wood et al. (Wood) in view of US Patent 6,139,259 to Ho et al. (Ho).
In Reference to Claim 20
Wood discloses the aircraft engine of claim 12, except, “… wherein the porous section comprises a network of interconnected channels which pass between a high pressure surface and a low pressure surface of the aerofoil adjacent the leading edge …”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Wood wherein the porous section comprises a network of interconnected channels which pass between a high pressure surface and a low pressure surface of the aerofoil adjacent the leading edge, as taught by Ho, so as to reduce differential of static pressures across the guide vane and reduce noise generated (Ho: col 5, ll 7-10 and col 3, ll 41-45).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show porous sections on turbine vanes and blades.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745